DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHOU (CN 104853506 A).
ZHOU discloses a multiple output regulated power supply, comprising: a gate drive circuit; a logic control circuit (equivalent to a processing module); a power amplifier P1 and a power amplifier P2 connected to the logic control circuit; a field effect transistor MOSI, a field effect transistor MOS2, a field effect transistor MOS3, and a field effect transistor MOS4, gate thereof all being connected to the gate drive circuit. An output terminal of the power amplifier P1 is electrically connected to the gate of the field
effect transistor MOS2, an output terminal of the power amplifier P2 is electrically connected to the gate of the field effect transistor MOS4. A module construed by the power amplifier Pl, the field effect transistor MOSI, and the field effect transistor MOS3 is equivalent to a first output module, and a module constituted by the power amplifier P2, the field effect transistor MOS2, and the field effect transistor MOS4 is equivalent to a second output module, which is to say, N=2. The logic control circuit separately
outputs a control signal to the power amplifier Pl and the power amplifier P2 in order to control the output voltages of the first output module and the second output module.

                                        Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU (CN 104853506 A).
Regarding claim 4, CN discloses the aforementioned limitations, but fails to disclose the arrangement of the output modules. It would have been obvious to one having ordinary skill in the art to have each of the N output modules is electrically connected to a different heating apparatus of the N heating apparatus in a one-to-one correspondence, to respectively output drive voltages to the corresponding heating apparatus, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. It would have been obvious to one having ordinary skill in the art to have each of the N output modules is electrically connected to a different heating apparatus of the N heating apparatus in a one-to-one correspondence, to respectively output drive voltages to the corresponding heating apparatus in order to easily conceive of using the multiple output power supply disclosed by DI to supply power to multiple heating devices, and the specific electrical connection modes thereof are common general knowledge in the present field. 
                                                   Conclusion
Claims 2-3, 5-8, 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
       /JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                  05/21/2022